             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20 MJ 53 WCM

UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )              ORDER
                                          )
THOMAS NAKIA BELLAMY                      )
                                          )
                 Defendant.               )
____________________________________      )

      This matter is before the Court on the Government's Motion to Dismiss

(Doc. 9), which requests that the Court dismiss the criminal Complaint

pending against Defendant without prejudice. Defendant was scheduled to

make an initial appearance in this matter on March 19, 2021. The Government

was represented at that hearing by Special Assistant United States Attorney

Alexis Solheim. Assistant Federal Public Defender Fredilyn Sison was present

as duty counsel for the defense. Defendant did not appear.

      Ms. Sison advised that Defendant had been in state custody, was

released, was taken into custody in the Eastern District of North Carolina, and

received a hearing under Rule 5, but apparently was not given a specific date

and time to appear in this district.

      The Government advised that Defendant likely was not given a date to

appear as the Government had announced its intention to seek a dismissal of




       Case 1:20-mj-00053-WCM Document 10 Filed 03/19/21 Page 1 of 2
the case. The Government did not request the issuance of a bench warrant or

ask that Defendant’s initial appearance be rescheduled, in light of the pending

Motion to Dismiss. The Government also advised that the alleged victim

identified in the Complaint had been notified of the Government’s Motion and

did not wish to be present at any court proceedings.

      Ms. Sison likewise indicated that she did not believe it was necessary to

reschedule Defendant’s initial appearance.

      Both the Government and Ms. Sison agreed that the undersigned has

jurisdiction to rule on the Motion and Ms. Sison, on Defendant’s behalf, did not

object to the granting of the Motion.

      Accordingly, the Government's Motion to Dismiss (Doc. 9) is GRANTED,

and the Complaint is DISMISSED WITHOUT PREJUDICE.

      It is so ordered.

                                 Signed: March 19, 2021




       Case 1:20-mj-00053-WCM Document 10 Filed 03/19/21 Page 2 of 2
